*57On Petition for Rehearing.
Travis, J.
4. On petition for rehearing, appellee takes the position that the opinion fails to decide the question in the case, which is “to the effect of said 18th Amendment upon liquor laws of this state, which were in force at the time of the adoption of said amendment,” and “that the 18th Amendment to the Constitution of the United States superseded and nullified sections 4 and 20 of chapter 4 of the Acts of 1917, Indiana, independently of the Volstead Act;” and maintains that the case cited in the opinion of Rhode Island v. Palmer (1920), 253 U. S. 350, 40 Sup. Ct. 486, 64 L. Ed. 946, does not decide the question.
It is contended most earnestly by appellant in his petition for rehearing that §2 of the Eighteenth Amendment, must be considered as prospective in its application to legislation, and that it contemplated, and authorized, and conferred the express power upon the several states to legislate in aid of the enforcement of §1 of the Eighteenth Amendment, and at the same time displaced and withdrew from the several states that inherent power known as the police power, and substituted therefor, by §2. of the amendment, a delegated power. .
The police power, reserved by the state, by Amendment 10, United States Constitution, is neither abridged nor abrogated by Amendment 18, United States Constitution. Commonwealth v. Vigliotti (1921), 75 Pa. Superior Ct. 366, Id., 271 Pa. 10, 115 Atl. 20. Therefore the foundation for the act, Acts 1917 p. 15, §8356a et seq. Bums’ Supp. 1918 (the inherent police power of the state), was not by the Eighteenth Amendment of the United States Constitution, withdrawn.
Appellant’s question thus resolves itself into the form whether said Acts 1917 p. 15, supra, so construed violates the federal Constitution. This question has been *58most concisely answered by the United States Supreme Court at the October term 1921, in the case Vigliotti v. Commonwealth (1922), 258 U. S. 403, 42 Sup. Ct. 330, 66 L. Ed. 686, in which opinion, Rhode Island v. Palmer, supra, (National Prohibition cases) is cited to sustain the point.
Petition denied.